Title: To Benjamin Franklin from Elias Boudinot, 28 April 1783
From: Boudinot, Elias, Jr.
To: Franklin, Benjamin


Sir/
Philadelphia Aprill 28th. 1783.
The Bearer Coll: Ogdin of the New Jersey Line, a Gentleman who has been greatly distinguished for his Bravery& good Conduct, from the first commencement of the present War, having received the permission of Congress to make a Voyage to France, on his private concerns; I must take the Liberty to reccommend him to your Excellency’s notice— He is of a good family in New Jersey, & having taken a very active part during the contest in this Country, deserves the favor & protection of every Friend to America.
He is one of those brave officers who persevered in the Journey thro’ the Wilderness to Quebec in the Year 1775, and was wounded in the attack on that City—he also bore a share in the Laurels of York Town.
I have the Honor of inclosing a Letter from the Commander in Chief, which he has committed to my Care— We are in daily and anxious Expectation of the Definitive Treaty, having been a long time without advices from our Ministers abroad, our last Letters being dated in February.
The terms of Peace give universal Satisfaction, her [here], except the article relative to English Debts, remaining silent, as to the time allowed our Citizens to make the payments— The situation of our Country—The property of the Whigs being in the Public Funds, not a farthing of which can be had—The great Losses from the depreciated Money, and the stagnation of Trade for years past—make it absolutely necessary that three or four years should be allowed, for this purpose, in giving security for the Debts— If an immediate payment should be required, it will cast our Merchants so entirely into the power of the British Creditors as to be very injurious to the interests of France—

I have the honor to be with the greatest Respect & Esteem Your Excellency’s Most Obedt. & very Hble Sert
Elias Boudinot
His Excellency Doctr. Franklinprivate
 
Addressed: His Excellency Benjamin Franklin L L D / Minister-plenipotentiary from the United States / of America, at the Court of France / Paris. / Elias Boudinot
Notation: Boudinot 28 apl. 1783
